Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicant’s amendment filed 01 October, 2020. Claims 1, 3, 4, 6 and 7 are currently pending. The rejections under 35 USC § 103 of claims 1, 3, 4, 6 and 7 are maintained. The rejections are as stated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 6, and 7 were rejected under 35 U.S.C. §103 as being allegedly unpatentable over Dembo et al. (U.S. Published Patent Application No. 2013/0246133) in view of Belleville et al. (U.S. Published Patent Application No. 2019/0073665) further in view of Verona (U.S. Published Patent Application No. 2008/0026349) further in view of Gardenswartz (U.S. Published Patent Application No. 2008/0103910) further in view of Santhana (U.S. Published Patent Application No. 2007/0265984) and further in view of Hariramani et al. (U.S. Published Patent Application No. 2013/0024371) as discussed in the previous office action mailed on 13 July, 2020.  

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argues in substance that “Denmo et al. does not provide for any debiting or reversal of contribution based on negative behavior. As a practical manner, with Denmo et al., once the contribution is credited, it is fully accessible to a user and difficult to reverse without any control over the receiving account. Belleville et al. was cited for the use of a digital wallet. Verona is directed to a card game. Gardenswartz, like Denmo et al., provides for no reversal of applied credits”.
Examiner respectfully disagrees, As mentioned in the previous office action, Examiner did not rely on Denmo et al. to disclose any debiting or reversal of contribution based on negative behavior. Examiner relies on Gardenswartz  to teach at least one assessment server 
Santhana teaches crediting and debiting digital wallet a mobile device based on positive result of receiving of digital point from or negative (no positive) result of transferring digital point to second mobile device (Santhana, Fig. 1, steps 106 -Step 107: paragraph [0023 and 0034]).
Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection of claims 1, 3, 4, 6 and 7 under 35 U.S.C. 103 is maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
                                                                                        
Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691